DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4, 7, 9-10, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 2016/0222240) in view of Hanasawa (JP 2017222744).
With regard to claim 1, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by
discharging aqueous inks (CA, MA, YA, KA, KB, YB, MB, CB) on a web-shaped print base material (P) by a single-pass method, the inkjet printer comprising:
a conveyance mechanism (20A) [supply roll; Para. 0021] configured to perform continuous conveyance of the web-shaped print base material [FIGURE];
a first inkjet head (12A) configured to discharge an aqueous ink [Para. 0037, 0078] by a single-pass method [FIGURE] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in a case of surface printing;
a first drum-type drying unit (14A) configured to dry the aqueous ink discharged by the first inkjet head in the case of surface printing [Figure 1], wherein the first drum-type drying unit is configured to receive the web-shaped print base material with only the white aqueous ink applied to the web-shaped print base material in case of surface printing [drum is placed after ink is applied and therefore is configured to receive only the ink applied to the web when the printer is controlled to reduce the number of heads used and discharge only white ink];
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink (black) [Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing [FIGURE];
a second inkjet head configured to discharge an aqueous ink (12cB) [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of back printing, the second inkjet head being located downstream of the single-pass inkjet head; and
a second drum-type drying unit (14B) configured to dry the aqueous ink discharged by the second inkjet head in the case of back printing.
Yoneyama does not disclose the first inkjet head is configured to discharge a white aqueous ink; the second inkjet head discharging a white aqueous ink; and a non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink.
However, Hanasawa teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the ink in the inkjet heads of Yoneyama with white ink, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regard to claims 3, 9 and 16, Yoneyama’s modified inkjet printer discloses all the limitations of claims 1, 7 and 14 respectively and Yoneyama modified also discloses wherein the inkjet printer is configured to carry out an inkjet printing method comprising: drying the white aqueous ink discharged by the first white inkjet head (12A) [using dryer (14A); Figure]; and performing surface printing on a web-shaped print base material by a single-pass method with an aqueous ink [surface printing with inkjet head (12A); Figure].
With regard to claims 4, 10 and 17, Yoneyama’s modified inkjet printer discloses all the limitations of claims 1, 7 and 14, respectively, and Yoneyama modified also discloses wherein the inkjet printer is configured to carry out an inkjet printing method comprising: drying the white aqueous ink discharged by the second white inkjet head (12B) [using dryer (14B)]; and performing back printing on a web-shaped print base material by a single-pass method with an aqueous ink [back printing with inkjet head (12B); Figure].
With regard to claim 7, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by discharging aqueous inks (CA, MA, YA, KA, KB, YB, MB, CB) on a web-shaped print base material (P) by a single-pass method, the inkjet printer comprising:
a conveyance mechanism (20A) [supply roll; Para. 0021] configured to perform continuous conveyance of the web-shaped print base material;
a first inkjet head (12A) configured to discharge a first aqueous ink [Para. 0037, 0078] by a single-pass method [Fig. 1] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in a case of surface printing, the first aqueous ink comprising a first aqueous ink solid content and a first aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a first drum-type drying unit (14A) configured to receive the web-shaped print base material with only the first white aqueous ink applied to the web-shaped print base material and to dry the first white aqueous ink in the case of surface printing [drum is placed after ink is applied and therefore is configured to receive only the white ink applied to the web when the printer is controlled to discharge only white ink; Fig. 1];
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink [black; Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing, the non-white aqueous ink having a non-white aqueous ink solid content and a non-white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited],
a second inkjet head (12) configured to discharge a second white aqueous ink [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of back printing, the second inkjet head being located downstream of the single-pass inkjet head [FIGURE]; and
a second drum-type drying unit (14B) configured to dry the second aqueous ink discharged by the second inkjet head in the case of back printing.
Yoneyama does not disclose the first inkjet head is configured to discharge a white aqueous ink; the second inkjet head discharging a white aqueous ink; and the non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink.
However, Takahashi teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the ink in the inkjet heads of Yoneyama with white ink, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regard to claim 14, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by discharging aqueous inks (CA, MA, YA, KA, KB, YB, MB, CB) on a web-shaped print base material (P) by a single-pass method, the inkjet printer comprising:
a conveyance mechanism (20A) [supply roll; Para. 0021] configured to perform continuous conveyance of the web-shaped print base material;
a first inkjet head (12A) configured to discharge a first aqueous ink [Para. 0037, 0078] by a single-pass method [Fig. 1] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in a case of surface printing, the first aqueous ink comprising a first aqueous ink solid content and a first white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a first drum-type drying unit (14A) configured to receive the web-shaped print base material with only the first aqueous ink applied to the web-shaped print base material and to dry the first aqueous ink in the case of surface printing [drum is placed after ink is applied and therefore is
configured to receive only the ink applied to the web when the printer is controlled to discharge only a single ink; Fig. 1];
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink [black; Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing, the non-white aqueous ink having a non-white aqueous ink solid content and a non-white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a second inkjet head (12) [any of 12YB, 12MB, 12CB] configured to discharge a second aqueous ink(C, M, Y)  [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of back printing, the second inkjet head being located downstream of the single-pass inkjet head [FIGURE]; the second aqueous ink comprising a second aqueous ink solid content and a second white aqueous ink viscosity, [it is known in the art that aqueous ink contain physical properties that are not particularly limited]; and
a second drum-type drying unit (14B) configured to dry the second aqueous ink discharged by the second inkjet head in the case of back printing.
Yoneyama does not disclose the first inkjet head is configured to discharge a white aqueous ink; the second inkjet head discharging a white aqueous ink; and the non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink.
However, Takahashi teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it
has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the ink in the inkjet heads of Yoneyama with white ink, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 2, 5-6, 8, 11-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 2016/0222240) in view of Hanasawa (JP 2017222744) as applied to claim 1 above, and further in view of Fleissner (US 3,748,747).
With regard to claims 2, 8, and 15, Yoneyama discloses all the limitations of claim 1, 7 and 14, respectively and also discloses wherein the first drum-type drying unit and the second drum-type drying unit are each configured to dry the white aqueous ink while the web-shaped print base material is conveyed on a peripheral surface of the drum body.
Yoneyama does not disclose wherein the first drum-type drying unit and the second drum-type drying unit are each a drum-type drying unit including: a housing having a heat-insulation structure with an inlet and an outlet for the web-shaped print base material; a drum body installed inside the housing; and a heating mechanism configured to heat an inside of the housing, and wherein the first drum-type drying unit and the second drum-type drying unit are each configured to dry the white aqueous ink while the web-shaped print base material is conveyed on a peripheral surface of the drum body.
However, Fleissner teaches a drum-type drying unit [Fig. 1] including a housing having a heat- insulation structure (11) [Col. 7; lines 16-17] with an inlet [Figs. 1-4] and an outlet [Figs. 1-4] for the web- shaped print base material; a drum body (9) [Col. 7; line 21] installed inside the housing [Figs. 1-4]; and a heating mechanism [heating means; Fig. 4] configured to heat an inside of the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the drum-type drying unit of Fleissner with the inkjet printer of Yoneyama in order that there may be created shorter treatment times and very uniform treatment effect [Col. 1; lines 32- 35].
With regard to claim 5, 11 and 18, Yoneyama’s modified inkjet printer discloses all the limitations of claims 2, 8 and 15respectively and Yoneyama modified also discloses wherein the inkjet printer is configured to carry out an inkjet printing method comprising: drying the white aqueous ink discharged by the first white inkjet head (12A) [using dryer (14A); Figure]; and performing surface printing on a web-shaped print base material by a single-pass method with an aqueous ink [surface printing with inkjet head (12A); Figure].
With regard to claims 6, 12 and 19, Yoneyama’s modified inkjet printer discloses all the limitations of claim 2, 8 and 15, respectively and Yoneyama modified also discloses wherein the inkjet printer is configured to carry out an inkjet printing method comprising: drying the white aqueous ink discharged by the second white inkjet head (12B) [using dryer (14B)]; and performing back printing on a web-shaped print base material by a single-pass method with an aqueous ink [back printing with inkjet head (12B); Figure].
With regard to claims 13 and 20, Yoneyama’s modified inkjet printer discloses all the limitations of claims 7 and 14, respectively but does not disclose wherein the first drum-type drying unit has a first drum-type unit inlet and a first drum-type unit outlet located on one side of the first drum-type unit, the web-shaped print base material entering an interior of the first drum-type unit via the first drum-type unit inlet and the web-shaped print base material exiting the interior of the first drum-type unit via the first drum-type unit outlet, the second drum-type drying unit comprising a second drum-type unit inlet and a second drum-type unit outlet located on one side of the second drum-type unit, the web-shaped print base material entering an interior of the second drum-type unit via the second drum-type unit inlet and the web-shaped print base material exiting the interior of the second drum-type unit via the second drum-type unit outlet.
However, Fleissner teaches a drum-type drying unit having a drum-type unit inlet and a drum-type unit outlet located on one side of the drum-type unit [Fig. 5], the web-shaped print base material entering an interior of the first drum-type unit via the first drum-type unit inlet and the web-shaped print base material exiting the interior of the first drum-type unit via the first drum-type unit outlet [Fig. 5]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure each of the first drum-type drying unit and the second drum-type drying unit of Yoneyama with the drum-type drying unit of Fleissner in order to gain extremely short treatment times and a very uniform treatment/heating effect. [Fleissner – Abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853